Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 1, 2021

                                          No. 04-20-00589-CV

                                 IN RE Eloise and Ruben GUZMAN

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On December 7, 2020 relators filed a petition for writ of mandamus. On February 17,
2021, we conditionally granted the petition. On March 2, 2021, real party in interest filed a
“Motion for Emergency Stay and for Rehearing” asking this court to withdraw our order
conditionally granting the petition for writ of mandamus, order the trial court to stay its
proceedings, and grant her motion for rehearing. On March 3, 2021, we granted real party in
interest’s motion for stay, ordered the trial court proceedings to be stayed pending our
disposition of the real party in interest’s motion for rehearing, and asked relators to file a
response by March 18, 2021. No response has been filed.

       Accordingly, we GRANT real party in interest’s motion for rehearing, withdraw our
February 17, 2021 opinion and order and ORDER that the respondent and real party in interest
may file a response to the petition in this court within seven days of this order. Any such
response must conform to Texas Rule of Appellate Procedure 52.4. The trial court proceedings
will continue to be STAYED pending final resolution of the petition for writ of mandamus.

           It is so ORDERED on April 1, 2021.




                                                           _________________________________
                                                           Rebeca C. Martinez, Chief Justice



1
 This proceeding arises out of Cause No. 2020-CV-0212, styled Ruben Guzman and Eloise Guzman v. Mary A.
Derrick and All Other Occupants, pending in the County Court, Guadalupe County, Texas, the Honorable Bill
Squires presiding.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court